          Case 2:16-cr-00566-TS Document 188 Filed 06/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                     MEMORANDUM DECISION AND
                       Plaintiff,                    ORDER DENYING DEFENDANT’S
                                                     MOTION FOR REDUCTION IN
v.                                                   SENTENCE

STEPHEN PLATO MCRAE,
                                                     Case No. 2:16-CR-566 TS
                       Defendant.
                                                     District Judge Ted Stewart



       This matter is before the Court on Defendant’s Motion for Reduction in Sentence. For

the reasons discussed below, the Court will deny the Motion without prejudice.

       18 U.S.C. § 3582(c)(1)(A) allows the Court to modify a term of imprisonment under

certain circumstances. Relevant here,

       the court . . . upon motion of the defendant . . . may reduce the term of imprisonment
       (and may impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

       The United States Sentencing Commission has issued a policy statement for sentence

reductions under this provision. The policy statement provides that the Court may reduce a term

of imprisonment under § 3582(c)(1)(A) if, after considering the factors under 18 U.S.C. §

3553(a), the Court determines: (1) extraordinary and compelling reasons warrant release; (2) the




                                                 1
            Case 2:16-cr-00566-TS Document 188 Filed 06/29/20 Page 2 of 2




defendant is not a danger to the safety of any other person or to the community; and (3) the

reduction is consistent with the policy statement. 1

       Here, the government concedes that Defendant’s health conditions, in combination with

the COVID-19 pandemic, provide extraordinary and compelling reasons for release. However,

the government argues that Defendant’s request for release should be denied because Defendant

poses a danger to the community. The Court agrees.

       Defendant’s conduct underlying his conviction demonstrates that Defendant poses a

substantial danger to the public. Defendant has also expressed interest in continuing the conduct

that led to his current confinement. Based upon this, Defendant has failed to demonstrate that he

is not a danger to the community. The Court further finds that Defendant’s proposed release

plan will not sufficiently mitigate the risk Defendant poses and does little to account for his own

health and safety. Therefore, the Court will deny Defendant’s Motion. The Court is willing to

revisit this issue should conditions at FCI Florence change or should Defendant develop an

appropriate release plan.

       It is therefore

       ORDERED that Defendant’s Emergency Motion for Compassionate Release (Docket No.

181) is DENIED WITHOUT PREJUDICE.

       DATED this 29th day of June, 2020.

                                               BY THE COURT:


                                               Ted Stewart
                                               United States District Judge


       1
           U.S.S.G. § 1B1.13.


                                                  2
